Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of the        day of November, 2003, by and between
Amedisys, Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, with its principal offices at 11100 Mead Road, Suite 300,
Baton Rouge, Louisiana 70816, and the purchaser whose name and address is set
forth on the signature page hereof (the “Purchaser”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

 

SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 1,900,000 shares (the “Shares”) of common stock, par value $0.001 per
share (the “Common Stock”), of the Company. The Company reserves the right to
increase or decrease the number of shares of Common Stock sold in this private
placement prior to the Closing Date.

 

SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will issue and sell to the Purchaser, and the
Purchaser will buy from the Company, upon the terms and conditions hereinafter
set forth, the number of Shares (at the purchase price) set forth in Appendix I
attached hereto.

 

The Company proposes to enter into the same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of the Shares to them. The Purchaser and the Other Purchasers are hereinafter
sometimes collectively referred to as the “Purchasers,” and this Agreement and
the agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.” The term “Placement Agents” shall
mean Jefferies & Company, Inc. and Raymond James & Associates.

 

SECTION 3. Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Morrison &
Foerster LLP, 1290 Avenue of the Americas, New York, New York 10104 as soon as
practicable and as agreed to by the parties hereto, within three business days
following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).

 

At the Closing, the Company shall deliver to the Purchaser one or more stock
certificates registered in the name of the Purchaser, or, if so indicated on the
Stock Certificate Questionnaire attached hereto as Appendix I, in such nominee
name(s) as designated by the Purchaser, representing the number of Shares set
forth on Appendix I attached hereto and bearing an

 



--------------------------------------------------------------------------------

appropriate legend referring to the fact that the Shares were sold in reliance
upon the exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”) provided by Section 4(2) thereof and Rule 506
thereunder. The name(s) in which the stock certificates are to be registered are
set forth in the Stock Certificate Questionnaire attached hereto as Appendix I.
The Company’s obligation to complete the purchase and sale of the Shares and
deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the purchase price for the Shares being purchased hereunder; (b) completion of
the purchases and sales under the Agreements with the Other Purchasers; and (c)
the accuracy in all material respects of the representations and warranties made
by the Purchasers (as if such representations and warranties were made on the
Closing Date) and the fulfillment of those undertakings of the Purchasers to be
fulfilled prior to the Closing. The Purchaser’s obligation to accept delivery of
such stock certificate(s) and to pay for the Shares evidenced thereby shall be
subject to the following conditions, any one or more of which may be waived by
the Purchaser: (a) each of the representations and warranties of the Company
made herein shall be accurate as of the Closing Date; (b) the delivery to the
Purchaser by counsel to the Company of a legal opinion in a form reasonably
satisfactory to the Placement Agents and their counsel; and (c) the fulfillment
in all material respects of those undertakings of the Company to be fulfilled
prior to Closing. The Purchaser’s obligations hereunder are expressly not
conditioned on the purchase by any or all of the Other Purchasers of the Shares
that they have agreed to purchase from the Company.

 

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

 

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and the Company is qualified to do business as a foreign corporation
in each jurisdiction in which such qualification is required, except where
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect (as defined herein). The material subsidiaries of the Company are
listed on Exhibit A (each a “Subsidiary” and collectively, the “Subsidiaries”).
Each Subsidiary is a direct or indirect wholly owned subsidiary of the Company.
Each Subsidiary is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and is qualified to do business as
a foreign entity in each jurisdiction in which such qualification is required,
except where failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. For purposes of this Agreement, the term “Material
Adverse Effect” shall mean a material adverse effect upon the business,
prospects, condition (financial or otherwise), properties or results of
operations of the Company and its Subsidiaries, taken as a whole.

 

4.2 Authorized Capital Stock. Except as disclosed in or contemplated by the
Confidential Private Placement Memorandum, dated November       , 2003 prepared
by the Company, including all Exhibits, supplements and amendments thereto (the
“Private Placement Memorandum”), the Company had outstanding the capital stock
set forth under the heading “Capitalization” in the Private Placement Memorandum
as of the date set forth therein; the issued and outstanding shares of the
Company’s Common Stock have been

 

-2-



--------------------------------------------------------------------------------

duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Private Placement Memorandum. Except as
disclosed in the Private Placement Memorandum, the Company does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. The description
of the Company’s stock, stock bonus and other stock plans or arrangements and
the options or other rights granted and exercised thereunder set forth in the
Private Placement Memorandum accurately and fairly presents all material
information with respect to such plans, arrangements, options and rights. With
respect to each Subsidiary, (i) all the issued and outstanding shares of each
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with applicable
federal and state securities laws, were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities,
and (ii) there are no outstanding options to purchase, or any preemptive rights
or other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
the Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.

 

4.3 Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and free and clear of all pledges, liens, restrictions and
encumbrances (other than restrictions on transfer under state and/or federal
securities laws), and will conform in all material respects to the description
thereof set forth in the Private Placement Memorandum. No preemptive rights or
other rights to subscribe for or purchase exist with respect to the issuance and
sale of the Shares by the Company pursuant to this Agreement. No stockholder of
the Company has any right (which has not been waived or has not expired by
reason of lapse of time following notification of the Company’s intent to file
the registration statement to be filed by it pursuant to Section 7.1 (the
“Registration Statement”)) to require the Company to register the sale of any
shares owned by such stockholder under the Securities Act of 1933, as amended
(the “Securities Act”) in the Registration Statement. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Shares to be sold by the Company as
contemplated herein.

 

4.4 Due Execution, Delivery and Performance of this Agreement. The Company has
full legal right, corporate power and authority to enter into this Agreement and
perform the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Company. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions herein contemplated will not violate any provision of the
certificate of incorporation or bylaws of the Company or any of its Subsidiaries
and will not result in the creation of any lien, charge, security interest or
encumbrance upon any assets of the Company or any of its Subsidiaries pursuant
to the terms or provisions thereof, and will not (i) conflict with, result in
the breach or violation of, or constitute, either by itself or upon notice or
the passage of time or both, a default under (A)

 

-3-



--------------------------------------------------------------------------------

any agreement, lease, franchise, license, permit or other instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries or any of their respective properties may be bound or
affected and in each case which would have a Material Adverse Effect, or (B) to
the Company’s knowledge, any statute or any judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental body applicable to the Company or any of its Subsidiaries or any of
their respective properties where such conflict, breach, violation or default is
likely to result in a Material Adverse Effect. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental body is required for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement, except for compliance with the blue sky laws and federal securities
laws applicable to the offering of the Shares. Upon the execution and delivery
of this Agreement, and assuming the valid execution thereof by the Purchaser,
this Agreement will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Company in Section 7.3 hereof may be limited by federal or state
securities laws or the public policy underlying such laws.

 

4.5 Accountants. The firm of KPMG LLP, which has expressed its opinion with
respect to the consolidated financial statements to be included or incorporated
by reference in the Registration Statement and the prospectus which forms a part
thereof (the “Prospectus”), is an independent accountant as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”).

 

4.6 No Defaults. Except as otherwise disclosed in the Private Placement
Memorandum, neither the Company nor any of its Subsidiaries is in violation or
default of any provision of its certificate of incorporation or bylaws, or in
breach of or default with respect to any provision of any agreement, judgment,
decree, order, lease, franchise, license, permit or other instrument to which it
is a party or by which it or any of its properties are bound which could
reasonably be expected to have a Material Adverse Effect and there does not
exist any state of facts which, with notice or lapse of time or both, would
constitute an event of default on the part of the Company or any of its
Subsidiaries as defined in such documents and which would have a Material
Adverse Effect.

 

4.7 Contracts. Except as otherwise disclosed in the Private Placement
Memorandum, the Company and its Subsidiaries have no material contracts. Any
contracts described in the Private Placement Memorandum that are material to the
Company and its Subsidiaries, taken as a whole, are in full force and effect on
the date hereof; and neither the Company nor any of its Subsidiaries is, nor, to
the Company’s knowledge, is any other party in breach of or default under any of
such contracts which would have a Material Adverse Effect.

 

-4-



--------------------------------------------------------------------------------

4.8 No Actions. Except as otherwise disclosed in the Private Placement
Memorandum, (1) there are no legal or governmental actions, suits or proceedings
pending and (2) to the Company’s knowledge, there are no inquiries or
investigations, nor are there any legal or governmental actions, suits, or
proceedings threatened to which the Company or any of its Subsidiaries is or may
be a party or of which property owned or leased by the Company or any of its
Subsidiaries is or may be the subject, or related to environmental or
discrimination matters, which actions, suits or proceedings, individually or in
the aggregate, might reasonably be expected to have a Material Adverse Effect;
and no labor disturbance by the employees of the Company exists or, to the
Company’s knowledge, is imminent which might reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
body which might reasonably be expected to have a Material Adverse Effect.

 

4.9 Properties. The Company and the Subsidiaries have good and marketable title
to all properties and assets reflected as owned in the financial statements
included in the Private Placement Memorandum, and such properties and assets are
not subject to any lien, mortgage, pledge, charge or encumbrance of any kind
except (i) those, if any, reflected in the financial statements included in the
Private Placement Memorandum or otherwise in the Private Placement Memorandum,
or (ii) those which are not material in amount and do not adversely affect the
use of such property by the Company and its Subsidiaries. Each of the Company
and its Subsidiaries holds its leased properties under valid and binding leases,
with such exceptions as are not materially significant in relation to the
business of the Company and its Subsidiaries, taken as a whole. Except as
disclosed in the Private Placement Memorandum, the Company leases all such
properties as are necessary to its operations as now conducted.

 

4.10 No Material Change. Since December 31, 2002, and except as described in the
Private Placement Memorandum (i) the Company and its Subsidiaries have not
incurred any material liabilities or obligations, indirect, or contingent, or
entered into any material oral or written agreement or other transaction which
is not in the ordinary course of business or which could reasonably be expected
to result in a material reduction in the future earnings of the Company and its
Subsidiaries; (ii) the Company and its Subsidiaries have not sustained any
material loss or interference with their businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance; (iii) the
Company and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock and neither the Company nor
any of its Subsidiaries is in default in the payment of principal or interest on
any outstanding debt obligations; (iv) there has not been any change in the
capital stock of the Company or any of its Subsidiaries other than the sale of
the Shares hereunder, shares or options issued pursuant to employee equity
incentive plans or purchase plans approved by the Company’s Board of Directors
and repurchases of shares or options pursuant to repurchase plans already
approved by the Company’s Board of Directors, or indebtedness not incurred in
the ordinary course of business that is material to the Company and its
Subsidiaries, taken as a whole; and (v) there has not been any other event which
has caused a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

4.11 Intellectual Property. Except as disclosed in the Private Placement
Memorandum: (i) the Company owns or has obtained valid and enforceable licenses
or options for the inventions, patent applications, patents, trademarks (both
registered and unregistered), trade names, copyrights and trade secrets
necessary for the conduct of the Company’s business as currently conducted
(collectively, the “Intellectual Property”); and (ii) (a) there are no third
parties who have any ownership rights to any Intellectual Property that is owned
by, or has been licensed to, the Company for the products described in the
Private Placement Memorandum that would preclude the Company from conducting its
business as currently conducted and have a Material Adverse Effect, except for
the ownership rights of the owners of the Intellectual Property licensed or
optioned by the Company; (b) to the Company’s knowledge, there are currently no
sales of any products that would constitute an infringement by third parties of
any Intellectual Property owned, licensed or optioned by the Company, which
infringement would have a Material Adverse Effect; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the rights of the Company in or to any Intellectual Property
owned, licensed or optioned by the Company, other than claims which would not
reasonably be expected to have a Material Adverse Effect; (d) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Intellectual Property
owned, licensed or optioned by the Company, other than non-material actions,
suits, proceedings and claims; and (e) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary right of others, other than non-material actions,
suits, proceedings and claims.

 

4.12 Compliance. Except as disclosed in the Private Placement Memorandum,
neither the Company nor any of its Subsidiaries has been advised, nor has reason
to believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting its business, including, without limitation, all applicable local,
state and federal environmental laws and regulations; except where failure to be
so in compliance would not have a Material Adverse Effect.

 

4.13 Taxes. Each of the Company and its Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and neither the Company nor any of its
Subsidiaries has knowledge of a tax deficiency which has been or might be
asserted or threatened against it which might reasonably be expected to have a
Material Adverse Effect.

 

4.14 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchaser hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been complied with.

 

4.15 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

 

-6-



--------------------------------------------------------------------------------

4.16 Offering Materials. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Shares other than the Private Placement Memorandum or any
amendment or supplement thereto. Neither the Company nor any person acting on
its behalf has in the past or will hereafter take any action independent of the
Placement Agents to sell, offer for sale or solicit offers to buy any securities
of the Company which would subject the offer, issuance or sale of the Shares, as
contemplated by this Agreement, to the registration requirements of Section 5 of
the Securities Act.

 

4.17 Insurance. The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is adequate for their
businesses, including, but not limited to, insurance covering all real and
personal property leased by the Company and its Subsidiaries against theft,
damage, destruction, acts of vandalism and all other risks customarily insured
against by similarly situated companies, all of which insurance is in full force
and effect.

 

4.18 Additional Information. The information contained in the following
documents, which the Placement Agents have furnished to the Purchaser, or will
furnish prior to the Closing, does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective final dates:

 

  (a) our Annual Report on Form 10-K for the fiscal year ended December 31,
2002;

 

  (b) our Quarterly Report on Form 10-Q for the quarter ended September 30,
2003;

 

  (c) our Quarterly Report on Form 10-Q for the quarter ended June 30, 2003;

 

  (d) our Quarterly Report on Form 10-Q for the quarter ended March 31, 2003;

 

  (e) our Current Report on Form 8-K, dated November 5, 2003;

 

  (f) our Current Report on Form 8-K/A, dated October 17, 2003;

 

  (g) our definitive Proxy Statement for our Annual Meeting of Stockholders held
on June 12, 2003;

 

  (h) the form of purchase agreement to be entered into by the investors; and

 

  (i) the proposed form of resale registration statement on Form S-3.

 

-7-



--------------------------------------------------------------------------------

4.19 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.

 

4.20 Corporate Legal Opinion. As a condition to the Purchasers’ obligation to
purchase the Shares, legal counsel to the Company will deliver one or more legal
opinions to the Placement Agents in a form reasonably satisfactory to the
Placement Agents and their counsel. Such opinions also shall state that each of
the Purchasers may rely thereon as though it were addressed directly to such
Purchaser.

 

4.21 Certificate. At the Closing, the Company will deliver to Purchaser a
certificate executed by the chief executive officer and the chief financial or
accounting officer of the Company, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Purchasers, to the effect that the
representations and warranties of the Company set forth in this Section 4 are
true and correct as of the date of this Agreement and as of the Closing Date and
that the Company has complied with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to such
Closing Date.

 

4.22 Reporting Company; Form S-3. The Company is subject to the reporting
requirements of the Exchange Act and has filed all reports required thereby. The
Company is eligible to register the Shares for resale by the Purchaser on a
registration statement on Form S-3 under the Securities Act. There exist no
facts or circumstances (including without limitation any required approvals or
waivers or any circumstances that may delay or prevent the obtaining of
accountant’s consents) that reasonably could be expected to prohibit or delay
the preparation and filing of a registration statement on Form S-3 that will be
available for the resale of the Shares by the Purchaser.

 

4.23 Use of Proceeds. The Company shall use the proceeds from the sale of Shares
as described under “Use of Proceeds” in the Private Placement Memorandum.

 

4.24 Non-Public Information. The Company has not disclosed to the Purchaser,
whether in the Private Placement Memorandum or otherwise, information that would
constitute material non-public information as of the Closing Date.

 

4.25 Use of Purchaser Name. Except as may be required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated or as otherwise required by
applicable law or regulation.

 

4.26 Related Party Transactions. No transaction has occurred between or among
the Company, any of the Subsidiaries and their affiliates, officers or directors
or any affiliate or affiliates of any such officer or director that is required
to have

 

-8-



--------------------------------------------------------------------------------

been described under applicable securities laws in its Exchange Act filings and
is not so described in such filings.

 

4.27 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.

 

4.28 Governmental Permits, Etc. Each of the Company and its Subsidiaries has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently required for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to posses
currently such franchises, licenses, certificates and other authorizations is
not reasonably expected to have a Material Adverse Effect. The Company and its
Subsidiaries have not received any notice of proceedings relating to the
revocation or modification of any such permit which, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.

 

4.29 Financial Statements. The consolidated financial statements of the Company
and the related notes contained in its Exchange Act filings present fairly, in
accordance with generally accepted accounting principles, the consolidated
financial position of the Company and its Subsidiaries as of the dates
indicated, and the results of their operations, cash flows and the changes in
stockholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such consolidated financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by generally accepted accounting principles.

 

4.30 Listing. The Company shall comply with all requirements of the Nasdaq
National Market with respect to the issuance of Shares and shall use its best
efforts to have the Shares listed on the Nasdaq National Market on or before the
first date that the Registration Statement is declared effective by the
Commission.

 

SECTION 5. Representations, Warranties and Covenants of the Purchaser. (a) The
Purchaser represents and warrants to, and covenants with, the Company that: (i)
the Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares representing
an investment decision similar to that involved in the purchase of the Shares,
including investments in securities issued by the Company and comparable
entities, and has had the opportunity to request, receive, review and consider
all information it deems relevant in making an informed decision to purchase the
Shares; (ii) the Purchaser is acquiring the number of Shares set forth on
Appendix I attached

 

-9-



--------------------------------------------------------------------------------

hereto in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting the
Purchaser’s right to sell pursuant to the Registration Statement or in
compliance with the Securities Act and the Rules and Regulations, or, other than
with respect to any claims arising out of a breach of this representation and
warranty, the Purchaser’s right to indemnification under Section 7.3); (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, nor will the Purchaser engage in
any short sale that results in a disposition of any of the Shares by the
Purchaser, except in compliance with the Securities Act and the Rules and
Regulations and any applicable state securities laws; (iv) the Purchaser has
completed or caused to be completed the Registration Statement Questionnaire
attached hereto as part of Appendix I, for use in preparation of the
Registration Statement, and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the effective date of the
Registration Statement and the Purchaser will notify the Company immediately of
any material change in any such information provided in the Registration
Statement Questionnaire until such time as the Purchaser has sold all of its
Shares or until the Company is no longer required to keep the Registration
Statement effective; (v) the Purchaser has, in connection with its decision to
purchase the number of Shares set forth on Appendix I attached hereto, relied
solely upon the Private Placement Memorandum and the documents included therein
or incorporated by reference and the representations and warranties of the
Company contained herein; (vi) the Purchaser has had an opportunity to discuss
this investment with representatives of the Company and ask questions of them;
(vii) the Purchaser is an “accredited investor” within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act ; and (vii) the
Purchaser agrees to notify the Company immediately of any change in any of the
foregoing information until such time as the Purchaser has sold all of its
Shares or the Company is no longer required to keep the Registration Statement
effective.

 

(b) The Purchaser understands that the Shares are being offered and sold to it
in reliance upon specific exemptions from the registration requirements of the
Securities Act, the Rules and Regulations and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

 

(c) For the benefit of the Company, the Purchaser previously agreed orally with
the Placement Agents to keep confidential all information concerning this
private placement. The Purchaser understands that the information contained in
the Private Placement Memorandum is strictly confidential and proprietary to the
Company and has been prepared from the Company’s publicly available documents
and other information and is being submitted to the Purchaser solely for such
Purchaser’s confidential use. The Purchaser agrees to use the information
contained in the Private Placement Memorandum for the sole purpose of evaluating
a possible investment in the Shares and the Purchaser hereby acknowledges that
it is prohibited from reproducing or distributing the Private Placement
Memorandum, this Agreement, or any other offering materials or other information
provided by the Company in connection with the Purchaser’s consideration of its
investment in the Company, in whole or in part, or divulging or

 

-10-



--------------------------------------------------------------------------------

discussing any of their contents, except to its financial, investment or legal
advisors in connection with its proposed investment in the Shares. Further, the
Purchaser understands that the existence and nature of all conversations and
presentations, if any, regarding the Company and this offering must be kept
strictly confidential. The Purchaser understands that the federal securities
laws impose restrictions on trading based on information regarding this
offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
a press release or press releases describing this offering. In addition to the
above, the Purchaser shall maintain in confidence the receipt and content of any
notice of a Suspension (as defined in Section 5(h) below). The foregoing
agreements shall not apply to any information that is or becomes publicly
available through no fault of the Purchaser, or that the Purchaser is legally
required to disclose; provided, however, that if the Purchaser is requested or
ordered to disclose any such information pursuant to any court or other
government order or any other applicable legal procedure, it shall provide the
Company with prompt notice of any such request or order in time sufficient to
enable the Company to seek an appropriate protective order.

 

(d) The Purchaser understands that its investment in the Shares involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment, and the Purchaser has full cognizance of and understands all of the
risk factors related to the Purchaser’s purchase of the Shares, including, but
not limited to, those set forth under the caption “Risk Factors” in the Private
Placement Memorandum. The Purchaser understands that the market price of the
Common Stock has been volatile and that no representation is being made as to
the future value of the Common Stock. The Purchaser has the knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and has the ability to bear the
economic risks of an investment in the Shares.

 

(e) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

 

(f) The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to Rule
144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:

 

“The Shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state or other jurisdiction. The Shares may not be offered, sold,
pledged or otherwise transferred except (1) pursuant to an exemption from
registration under the Securities Act or (2) pursuant to an effective
registration statement under the Securities Act, in each case in accordance with
all applicable securities laws of the states and other jurisdictions, and in the
case of a transaction exempt from registration, unless the

 

-11-



--------------------------------------------------------------------------------

Company has received an opinion of counsel reasonably satisfactory to it that
such transaction does not require registration under the Securities Act and such
other applicable laws.”

 

(g) The Purchaser’s principal executive offices are in the jurisdiction set
forth immediately below the Purchaser’s name on the signature pages hereto.

 

(h) The Purchaser hereby covenants with the Company not to make any sale of the
Shares under the Registration Statement without complying with the provisions of
this Agreement and without effectively causing the prospectus delivery
requirement under the Securities Act to be satisfied, and the Purchaser
acknowledges and agrees that such Shares are not transferable on the books of
the Company unless the certificate submitted to the transfer agent evidencing
the Shares is accompanied by a separate Purchaser’s Certificate of Subsequent
Sale: (i) in the form of Appendix II hereto, (ii) executed by an officer of, or
other authorized person designated by, the Purchaser, and (iii) to the effect
that (A) the Shares have been sold in accordance with the Registration
Statement, the Securities Act and any applicable state securities or blue sky
laws and (B) the requirement of delivering a current prospectus has been
satisfied. The Purchaser will notify the Company promptly after the sale of all
of its Shares. The Purchaser acknowledges that there may occasionally be times
when the Company must suspend the use of the Prospectus forming a part of the
Registration Statement (a “Suspension”) until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. The Purchaser hereby
covenants that it will not sell any Shares pursuant to said Prospectus during
the period commencing at the time at which the Company gives the Purchaser
written notice of the Suspension of the use of said Prospectus and ending at the
time the Company gives the Purchaser written notice that the Purchaser may
thereafter effect sales pursuant to said Prospectus. Notwithstanding the
foregoing, the Company agrees that no Suspension shall be for a period of longer
than 90 consecutive days, and no Suspension shall be for a period of an
aggregate in any 365-day period of longer than 120 days.

 

(i) The Purchaser further represents and warrants to, and covenants with, the
Company that (i) the Purchaser has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, (ii) the making and performance of this Agreement
by the Purchaser and the consummation of the transactions herein contemplated
will not violate any provision of the organizational documents of the Purchaser
or conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party, or any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
body is required on the part of the Purchaser for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the

 

-12-



--------------------------------------------------------------------------------

Purchaser, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except to the extent enforcement of the indemnification
provisions, set forth in Section 7.3 of this Agreement, may be limited by
federal or state securities laws or the public policy underlying such laws, and
(v) there is not in effect any order enjoining or restraining the Purchaser from
entering into or engaging in any of the transactions contemplated by this
Agreement.

 

SECTION 6. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agents, all covenants, agreements, representations and warranties made
by the Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefore.

 

SECTION 7. Registration of the Shares; Compliance with the Securities Act.

 

7.1 Registration Procedures and Expenses. The Company shall:

 

(a) as soon as reasonably practicable, but in no event later than ten (10)
business days following the Closing Date, prepare and file with the Commission
the Registration Statement on Form S-3 relating to the sale of the Shares by the
Purchaser and the Other Purchasers from time to time on the Nasdaq National
Market or the facilities of any national securities exchange on which the Common
Stock is then traded or in privately-negotiated transactions;

 

(b) use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective within 60 days after the Closing Date if the Registration Statement is
not reviewed by the Commission and within 90 days after the Closing Date if the
Registration Statement is reviewed by the Commission (each such date, the
“Required Effective Date”);

 

(c) use its best efforts to promptly prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective until the earliest of (i) two years after the effective date of the
Registration Statement, or (ii) such time as the Shares become eligible for
resale by non-affiliates pursuant to Rule 144(k) under the Securities Act of
1933, as amended;

 

(d) furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;

 

-13-



--------------------------------------------------------------------------------

(e) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

 

(f) bear all expenses in connection with the procedures in paragraphs (a)
through (e) of this Section 7.1 and the registration of the Shares pursuant to
the Registration Statement, other than fees and expenses, if any, of counsel or
other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any;

 

(g) file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after filing;

 

(h) issue a press release describing the transactions contemplated by this
Agreement on the Closing Date; and

 

(i) make available, while the Registration Statement is effective and available
for resale, its Chief Executive Officer, Chief Financial Officer, and Chief
Administrative Officer for questions regarding information which the Purchaser
may reasonably request in order to fulfill any due diligence obligation on its
part; provided however, that such information may not include material,
non-public information.

 

The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder. A draft of the proposed form of the Registration
Statement is included in the Private Placement Memorandum and a questionnaire
related thereto to be completed by the Purchaser is attached hereto as Appendix
I.

 

7.2 Transfer of Shares After Registration. The Purchaser agrees that it will not
effect any disposition of the Shares or its right to purchase the Shares that
would constitute a sale within the meaning of the Securities Act or any
applicable state securities laws, except as contemplated in the Registration
Statement referred to in Section 7.1 or as otherwise permitted by law, and that
it will promptly notify the Company of any changes in the information set forth
in the Registration Statement regarding the Purchaser or its plan of
distribution.

 

7.3 Indemnification. For the purpose of this Section 7.3:

 

(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and

 

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, exhibit, supplement or amendment included in or relating to,
and any document

 

-14-



--------------------------------------------------------------------------------

incorporated by reference in, the Registration Statement referred to in Section
7.1.

 

(a) The Company agrees to indemnify and hold harmless each Purchaser and each
Purchaser/Affiliate against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchaser or Purchaser/Affiliate may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the prior
written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
Prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule
434, of the Rules and Regulations, or the Prospectus, in the form first filed
with the Commission pursuant to Rule 424(b) of the Regulations, or filed as part
of the Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state in any of them a
material fact required to be stated therein or necessary to make the statements
in any of them, in light of the circumstances under which they were made, not
misleading, or arise out of or are based in whole or in part on any inaccuracy
in the representations or warranties of the Company contained in this Agreement,
or any failure of the Company to perform its obligations hereunder or under law,
and will promptly reimburse each such Purchaser and each such
Purchaser/Affiliate for any legal and other expenses as such expenses are
reasonably incurred by such Purchaser or such Purchaser/Affiliate in connection
with investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case to the extent, but
only to the extent, that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Purchaser expressly for use therein, or (ii) the failure of such Purchaser
to comply with the covenants and agreements contained in Sections 5 or 7.2, or
(iii) the inaccuracy of any representation or warranty made by such Purchaser
herein or (iv) any statement or omission in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Purchaser prior to the
pertinent sale or sales by the Purchaser.

 

(b) Each Purchaser will severally indemnify and hold harmless the Company, each
of its directors, each of its executive officers, including such officers who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages, liabilities or expenses
to which the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Purchaser) insofar as such losses, claims,

 

-15-



--------------------------------------------------------------------------------

damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon (i) any failure to comply with the
covenants and agreements contained in Sections 5 or 7.2 hereof, or (ii) the
inaccuracy of any representation or warranty made by such Purchaser herein, or
(iii) any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by or on behalf of any Purchaser
expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person for any legal and other expense reasonably incurred by the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.

 

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a

 

-16-



--------------------------------------------------------------------------------

reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement; provided that
such consent shall not be unreasonably withheld. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnification could have
been sought hereunder by such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of Common Stock hereunder
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by such Purchaser to the Company pursuant to this Agreement for the
Shares purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company, on the one hand, and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this Section
7.3 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d); provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification. The Company and each Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 7.3 were determined solely by pro rata allocation (even if the Purchaser
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the

 

-17-



--------------------------------------------------------------------------------

provisions of this Section 7.3, no Purchaser shall be required to contribute any
amount in excess of the amount by which the Difference exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.

 

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5 or this Section 7 upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares upon the passage of two
years from the effective date of the Registration Statement covering such Shares
or at such time as an opinion of counsel satisfactory in form and substance to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.

 

7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by the Purchaser, the Company will furnish
to the Purchaser:

 

(a) as soon as practicable after available (but in the case of the Annual Report
to the Stockholders, within 150 days after the end of each fiscal year of the
Company), one copy of (i) its Annual Report to Stockholders (which Annual Report
shall contain financial statements audited in accordance with generally accepted
accounting principles by a national firm of certified public accountants), (ii)
if not included in substance in the Annual Report to Stockholders, upon the
request of Purchaser, its Annual Report on Form 10-K, (iii) upon request of
Purchaser, its quarterly reports on Form 10-Q, and (iv) a full copy of the
particular Registration Statement covering the Shares (the foregoing, in each
case, excluding exhibits);

 

(b) upon the reasonable request of the Purchaser, a reasonable number of copies
of the Prospectuses, and any supplements thereto, to supply to any other party
requiring such Prospectuses;

 

and the Company, upon the reasonable request of the Purchaser and with prior
notice, will be available to the Purchaser or a representative thereof at the
Company’s headquarters to discuss information relevant for disclosure in the
Registration Statement covering the Shares and will otherwise cooperate with any
Purchaser conducting an investigation for the purpose of reducing or eliminating
such Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters, subject to
appropriate confidentiality limitations.

 

7.6 Delay in Effectiveness of Registration Statement. If the Registration
Statement filed hereunder is not declared effective by the Commission by the
Required Effective Date, for each month the shares remain unregistered following
the Required Effective Date as a result of the Company’s failure to timely file
its periodic financial and other reports with the Commission, the Company shall
issue to the Purchaser additional shares in an amount equal to 1% of the total
shares purchased by the Purchaser pursuant to Section 2 above, provided,
however, that in no event shall the number of

 

-18-



--------------------------------------------------------------------------------

additional shares issued to the Purchaser pursuant to this Section 7.6 exceed 5%
of the total shares purchased by the Purchaser pursuant to Section 2 above. Such
issuance shall be made no later than the first business day of each calendar
month next succeeding each month in which the shares remained unregistered. If
the Purchaser shall be prohibited from selling Shares under the Registration
Statement as a result of a Suspension of more than one hundred and twenty (120)
days or more than two (2) Suspensions of more than one hundred and twenty (120)
days each in any 12-month period, then for each month in which a Suspension is
in effect that exceeds the maximum allowed period for a Suspension or
Suspensions, the Company shall issue to the Purchaser additional shares in an
amount equal to 1% of the total shares purchased by the Purchaser pursuant to
Section 2 above, provided, however, that in no event shall the number of
additional shares issued pursuant to this Section 7.6 exceed 5% of the total
shares purchased by the Purchaser pursuant to Section 2 above. Such issuance
shall be made no later than the first business day of each calendar month next
succeeding each month in which the Suspension is in effect. Notwithstanding the
foregoing, in no event shall the Company be obligated to issue additional shares
pursuant to this Section 7.6 to more than one Purchaser in respect of the same
Shares for the same period of time.

 

SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agents a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company hereby agree that the Purchaser shall
not be responsible for such fee and that the Company will indemnify and hold
harmless the Purchaser and each Purchaser/Affiliate against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject with respect to such fee. Each of the
parties hereto hereby represents that, on the basis of any actions and
agreements by it, there are no other brokers or finders entitled to compensation
in connection with the sale of the Shares to the Purchaser.

 

SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when received by confirmed facsimile or (iii) one (1) business
day after deposit with a nationally recognized overnight carrier, specifying
next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchaser as follows or at
such other addresses as the Company or the Purchaser may designate upon ten (10)
days’ advance written notice to the other party:

 

  (a) if to the Company, to:

 

Amedisys, Inc

11100 Mead Road, Suite 300

Baton Rouge, Louisiana 70816

Attn: William F. Borne, CEO

Fax: (225) 292-8163

 

-19-



--------------------------------------------------------------------------------

with a copy to:

 

Correro Fishman Haygood Phelps

Walmsley & Casteix, L.L.P.

201 St. Charles Ave., 46th floor

New Orleans, LA 70170-4600

Attn: Anthony J. Correro III, Esq

Fax: (504) 586-5250

 

  (b) if to the Purchaser, at its address as set forth at the end of this
Agreement.

 

SECTION 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser. No
provision hereunder may be waived other than in a written instrument executed by
the waiving party.

 

SECTION 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America.

 

SECTION 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.

 

SECTION 15. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

SECTION 16. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective permitted successors, assigns, heirs,
executors and administrators. This Agreement and the rights of the Purchaser
hereunder may be assigned by the Purchaser with the

 

-20-



--------------------------------------------------------------------------------

prior written consent of the Company, except such consent shall not be required
in cases of assignments by an investment adviser to a fund for which it is the
adviser or by or among funds that are under common control, provided that such
assignee agrees to be bound by the terms of this Agreement.

 

SECTION 17. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

AMEDISYS, INC. By      

--------------------------------------------------------------------------------

   

Name:

Title:

 

Print or Type:

 

Name of Purchaser

(Individual or Institution):

 

--------------------------------------------------------------------------------

 

Name of Individual representing

Purchaser (if an Institution):

 

--------------------------------------------------------------------------------

 

Title of Individual representing

Purchaser (if an Institution):

 

--------------------------------------------------------------------------------

 

Signature by:

 

Individual Purchaser or Individual

representing Purchaser:

 

--------------------------------------------------------------------------------

 

Address:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Telephone:      

--------------------------------------------------------------------------------

Telecopier:      

--------------------------------------------------------------------------------

 

-22-



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire

Purchase Agreement which this follows)

 

A. Complete the following items on BOTH Purchase Agreements (Please sign two
originals):

 

1. Page 21 - Signature:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

2. Appendix I - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire and the
Registration Statement Questionnaire.

 

3. Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with hand copy by
overnight delivery):

 

Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Attention: Michael Simpson

Facsimile: (212) 284-2424

 

B. Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser by the Placement Agents at a later date.

 

C. Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser:

 

  (i) must deliver a current prospectus of the Company to the buyer
(prospectuses must be obtained from the Company at the Purchaser’s request); and

 

  (ii) must send a letter in the form of Appendix II to the Company so that the
Shares may be properly transferred.

 



--------------------------------------------------------------------------------

Appendix I

(Page 1 of 3)

 

Amedysis, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.

   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:           

--------------------------------------------------------------------------------

2.

   The relationship between the Purchaser of the Shares and the Registered
Holder listed in response to item 1 above:           

--------------------------------------------------------------------------------

3.

   The mailing address of the Registered Holder listed in response to item 1
above:           

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

4.

   The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:           

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Appendix I

(Page 2 of 3)

 

Amedysis, Inc.

REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

                                                                               
                           

 

SECTION 2. The number of shares being purchased and the purchase price being
paid by you:

 

Number to Be

Purchased

--------------------------------------------------------------------------------

  

Price Per Share

In Dollars

--------------------------------------------------------------------------------

  

Aggregate

Price

--------------------------------------------------------------------------------

     $    $

 

SECTION 3. Please provide the number of shares that you, your organization or
any affiliates will own immediately after Closing, including those Shares
purchased by you or your organization pursuant to this Purchase Agreement and
those shares purchased by you or your organization through other transactions:

 

Your Name (or name of

Affiliated Entity)

--------------------------------------------------------------------------------

 

Number Of Shares

Owned

--------------------------------------------------------------------------------

 

SECTION 4. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

 

¨ Yes     ¨ No

 

If yes, please indicate the nature of any such relationships below:

 

                                                                               
                                        
                                        
                                                                   

 



--------------------------------------------------------------------------------

                                                                               
                                        
                                        
                                                                   

 

                                                                               
                                        
                                        
                                                                   

 

SECTION 5. Are you (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

 

Answer: ¨ Yes     ¨ No If “yes,” please describe below

 

                                                                               
                                        
                                        
                                                                   

 

                                                                               
                                        
                                        
                                                                   

 

                                                                               
                                        
                                        
                                                                   

 



--------------------------------------------------------------------------------

Appendix I

(Page 3 of 3)

 

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

 

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

 

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws. (NASD Manual, By-laws Article I, Definitions)

 

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)

 



--------------------------------------------------------------------------------

APPENDIX II

 

[Transfer Agent]

[Address]

 

Attention:

 

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

The undersigned, [an officer of, or other person duly authorized by]
                [fill in official name of individual or
institution]                 hereby certifies that he/she [said institution] is
the Purchaser of the shares evidenced by the attached certificate, and as such,
sold such shares on             [date]             in accordance with the terms
of the Purchase Agreement and in accordance with Registration Statement number
                [fill in the number of or otherwise identify Registration
Statement]                 or otherwise in accordance with the Securities Act of
1933, as amended, and, in the case of a transfer pursuant to the Registration
Statement, the requirement of delivering a current prospectus by the Company has
been complied with in connection with such sale.

 

Print or Type:

 

Name of Purchaser

(Individual or

Institution):

          

--------------------------------------------------------------------------------

   

Name of Individual

representing

Purchaser (if an

Institution)

          

--------------------------------------------------------------------------------

   

Title of Individual

representing

Purchaser (if an

Institution):

          

--------------------------------------------------------------------------------

   

Signature by:

Individual Purchaser

or Individual repre-

senting Purchaser:

          

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Subsidiary   Jurisdiction of Formation

 

29